Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The instant claims require an arc evaporator comprising a cathode assembly with target and cooling plate, an electrode for establishing an arc on the front surface of the target, the target defining a central region of the cathode assembly and a peripheral region of the cathode assembly extending beyond the target and a magnet system comprising
A magnetic guidance system placed in front of the back surface of the target with field lines extending through a cross section of the target and along the front surface for guiding the arc;
The guidance system comprising one electromagnetic coil in the central region; and
Two electromagnetic coils placed in the peripheral region.

While prior art exists disclosing knowledge in the art of arc evaporation systems with a target and cooling plate, electrode for striking an arc and magnetic field generators including a plurality of electromagnets on the rear of the target (see prior office actions), none of the prior art teaches nor suggests a single coil at a central region comprising the target and two coils in a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/JASON BERMAN/Primary Examiner, Art Unit 1794